18-3393
     Sherpa v. Barr
                                                                            BIA
                                                                    Thompson, IJ
                                                                    A206 503 826
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 7th day of December, two thousand twenty.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            GUIDO CALABRESI,
10            ROBERT A. KATZMANN,
11                 Circuit Judges.
12   _____________________________________
13
14   CHHIREE SHERPA, AKA CITHIREE
15   SHERPA,
16            Petitioner,
17
18                    v.                                  18-3393
19                                                        NAC
20   WILLIAM P. BARR, UNITED STATES
21   ATTORNEY GENERAL,
22            Respondent.
23   _____________________________________
24
25   FOR PETITIONER:                  Gary J. Yerman, Esq., New York,
26                                    NY.
27
28
 1   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
 2                                    Assistant Attorney General;
 3                                    Lindsay B. Glauner, Senior
 4                                    Litigation Counsel; Craig A.
 5                                    Newell, Jr., Trial Attorney,
 6                                    Office of Immigration Litigation,
 7                                    United States Department of
 8                                    Justice, Washington, DC.

 9         UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13         Petitioner Chhiree Sherpa, a native and citizen of Nepal,

14   seeks review of an October 11, 2018 decision of the BIA

15   affirming a September 25, 2017 decision of an Immigration

16   Judge   (“IJ”)      denying     Sherpa’s      application      for    asylum,

17   withholding    of    removal,    and       relief   under    the    Convention

18   Against Torture (“CAT”).         In re Chhiree Sherpa, No. A206 503

19   826 (B.I.A. Oct. 11, 2018), aff’g No. A206 503 826 (Immig.

20   Ct.   N.Y.C.   Sept.    25,     2017).         We   assume    the    parties’

21   familiarity with the underlying facts and procedural history.

22         We have reviewed both the IJ’s and BIA’s decisions “for

23   the sake of completeness.”         Wangchuck v. DHS, 448 F.3d 524,

24   528 (2d Cir. 2006).       The applicable standards of review are

25   well established.       See 8 U.S.C. § 1252(b)(4)(B); Lecaj v.


                                            2
 1   Holder, 616 F.3d 111, 114 (2d Cir. 2010) (noting that this

 2   Court reviews factual findings under the substantial evidence

 3   standard and questions of law, “including mixed questions of

 4   law and fact and the application of law to fact,” de novo).

 5       An asylum applicant has the burden to establish past

 6   persecution or a well-founded fear of persecution on account

 7   of “race, religion, nationality, membership in a particular

 8   social     group,      or     political    opinion.”          8   U.S.C.

 9   § 1158(b)(1)(i); Cao He Lin v. U.S. Dep’t of Just., 428 F.3d

10   391, 398 (2d Cir. 2005).        “A showing of past persecution sets

11   up a rebuttable presumption of a well-founded fear of future

12   persecution . . . .”        Cao He Lin, 428 F.3d at 399 (internal

13   quotation marks omitted); see also 8 C.F.R. § 1208.13(b)(1).

14   “That    presumption    may    be   rebutted”   where   the   Government

15   establishes by a preponderance of the evidence that “[t]here

16   has been a fundamental change in circumstances such that the

17   applicant no longer has a well-founded fear of persecution”

18   or that “[t]he applicant could avoid future persecution by

19   relocating to another part of the applicant’s country . . .

20   and under all the circumstances, it would be reasonable to

21   expect the applicant to do so.”           8 C.F.R. § 1208.13(b)(1) &

22   (b)(1)(i)(A)–(B); see id. § 1208.13(b)(1)(ii).
                                          3
1           Here, we need not address the agency’s finding that

2    Sherpa failed to establish past persecution because, even

3    assuming he did, the agency’s findings of changed conditions

4    and    ability   to   relocate   are   dispositive.   See   INS   v.

5    Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule[,]

6    courts and agencies are not required to make findings on

7    issues the decision of which is unnecessary to the results

8    they reach.”).

9      I.     Fundamental Change in Country Conditions

10          The record supports the IJ’s conclusion that there has

11   been a fundamental change in conditions in Nepal and that

12   Sherpa no longer has an objectively reasonable fear that the

13   Maoists will persecute him because of his involvement with

14   the Nepali Congress party (“NC”).        The IJ addressed the 2016

15   State Department report in the record and took administrative

16   notice of State Department reports from 2013 forward, noting

17   that they reflected continuing improvements, free and fair

18   elections in 2013, and the election of a Prime Minister from

19   the NC.    See Chhetry v. U.S. Dep’t of Just., 490 F.3d 196,

20   199–200 (2d Cir. 2007) (noting that the agency may take

21   administrative notice of country conditions evidence).            The

22   IJ acknowledged incidents of violence surrounding elections
                                       4
 1   but also noted an overall decrease in violence.                        The 2016

 2   State Department report discusses developments in outstanding

 3   “conflict-era         cases”         that      arose      from         killings,

 4   disappearances,       and      land     seizures       during    the      Maoist

 5   insurgency, which ended in 2006, but the report does not

 6   reflect current political violence by Maoists towards the NC,

 7   apart from violence by a “breakaway faction” during the 2013

 8   elections.

 9       Moreover, a 2015 report that Sherpa presented from the

10   Immigration and Refugee Board of Canada provides that Maoist

11   violence had been decreasing since 2006, that instances of

12   violence were not common, and that while criminal activities

13   such as extortion were ongoing by factions in some areas, the

14   targets    of   extortion      were     individuals      with     money,    not

15   political opponents.        Given the end of the Maoist insurgency,

16   a continuing decrease in violence since that time, and the

17   absence of continued targeting of NC members by Maoists, the

18   agency    did   not   err   in       finding    that    there    had     been   a

19   fundamental change in conditions.

20       Contrary to Sherpa’s argument that the Government failed

21   to meet its burden to establish a fundamental change in

22   circumstances     because       it    did      not   proffer     any    country
                                             5
 1   conditions        evidence,   the    Government     need      not   present

 2   additional or duplicative country conditions evidence where,

 3   as here, the record evidence itself shows such a change.                See

 4   Passi       v.   Mukasey,   535   F.3d   98,   101–02   (2d    Cir.   2008)

 5   (explaining that the agency may consider State Department

 6   reports so long as it conducts an individualized analysis as

 7   to    how    changed   conditions    would     affect   the   petitioner’s

 8   situation); see also Singh v. Barr, 920 F.3d 255, 260 (5th

 9   Cir. 2019) (“[T]he argument that the DHS must affirmatively

10   submit its own documentary evidence . . . is belied by the

11   text of the regulation, which simply requires the DHS to rebut

12   the presumption by the preponderance of the evidence, not by

13   its evidence.” (emphases in original)).

14        II. Safe Internal Relocation

15          The agency also did not err in concluding that Sherpa

16   could safely relocate within Nepal.              Sherpa’s own testimony

17   satisfied the Government’s burden to show that he could safely

18   relocate.        See 8 C.F.R. § 1208.13(b)(1)(ii).         Apart from four

19   or five threatening telephone calls, Sherpa lived unharmed in

20   Kathmandu from 2008 until he came to the United States in

21   2013.       Although he stated in his application and argues here

22   that he was in hiding in Kathmandu between 2008 and 2011, he
                                          6
 1   testified that he openly participated in NC activities.     This

 2   evidence that Sherpa lived unharmed in Kathmandu for five

 3   years while engaged in political activities for the NC rebuts

 4   any presumption that he has an objectively reasonable fear of

 5   persecution by the Maoists.    See Jian Xing Huang v. U.S. INS,

 6   421 F.3d 125, 128–29 (2d Cir. 2005) (explaining that a fear

 7   is not objectively reasonable where it lacks “solid support”

 8   in the record and is merely “speculative at best”).

 9       Because Sherpa’s withholding of removal and CAT claims

10   rest on the same factual basis as his asylum claim, the

11   agency’s    determinations    that   country   conditions   had

12   fundamentally changed and that he could safely relocate are

13   dispositive of those claims as well.    See Lecaj, 616 F.3d at

14   119–20 (holding that an applicant who fails to establish the

15   fear of harm required for a grant of asylum “necessarily”

16   fails to meet the higher standard for withholding of removal

17   and CAT relief).

18       For the foregoing reasons, the petition for review is

19   DENIED.    All pending motions and applications are DENIED and

20   stays VACATED.

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe,
23                                 Clerk of Court
                                    7